IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-50767
                           Summary Calendar



MARY D. MONROE,

                                           Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
Commissioner of Social Security,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-94-CA-836 JN
                        - - - - - - - - - -
                          August 28, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Mary Monroe appeals the district court's affirmance of the

Commissioner's decision denying her social security disability

benefits.   Monroe argues that the findings of the administrative

law judge (ALJ) are not supported by relevant legal standards and

substantial evidence.    We have carefully reviewed the record and

the arguments.    We detect no error.   Accordingly, we affirm for



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                              - 2 -

essentially the same reasons given by the district court.   See

Monroe v. Chater, No. A-94-CA-836 JN (W.D. Tex. Sep. 14, 1995).

     AFFIRMED.